Citation Nr: 1532189	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  07-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  The
evidence also establishes an additional period of active duty for training, including
from May 14, 1988 to May 28, 1988.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a March 2014 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court vacated the Board's decision to the extent that it denied entitlement to service connection for an acquired psychiatric disorder, and remanded the case for readjudication in compliance with directives specified in a Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed that the Board erred by relying on a July 2011 VA examiner's negative opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  In this regard, the July 2011 VA examiner concluded that the Veteran's depression was not related to a gas canister injury that incurred on active duty for training (ACDUTRA), reasoning, in part, that there was no evidence of psychiatric complaints, findings, or treatment within one year after the Veteran was discharged from military service, and that the Veteran "sought psychiatric care in 1999, eleven years after the accident that led to his retirement from the National Guard."  See July 2011 VA examination report.  However, VA outpatient treatment records starting in February 1995 show treatment for emotional complaints diagnosed as major affective disorder and depression, and when examined in connection with his claim in July 2011, the Veteran was diagnosed to have depressive disorder, not otherwise specified.  See February 27, 1995 VA psychology progress note and January 26, 1995 VA mental health clinic consultation describing that the Veteran started treatment for depression in Puerto Rico in 1992).  The Board also notes that the July 2011 examiner's finding that the Veteran developed a psychiatric condition following a civilian work-related accident is not supported by the evidence of record and therefore, unfounded.  For these reasons, the Board finds that the July 2011 VA examiner's opinion is based on an inaccurate factual premise, and as such, is inadequate for evaluation purposes.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that a remand for a new examination to determine the nature and etiology of all currently present acquired psychiatric disorders is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014).

The parties also agreed that the Board failed to comply with the April 2011 remand, which directed it to attempt to obtain all of the Veteran's post-service VA treatment records for purposes of determining when he first sought treatment for a psychiatric disorder after he was discharged from ACDUTRA in 1988.  In this regard, the evidence of record shows that during VA mental health treatment in January 1995, the Veteran reported receiving treatment in the past at a VA mental health clinic in Puerto Rico, and the psychiatrist who performed the consultation indicated that the Veteran began receiving treatment for depression in 1992.  Furthermore, during VA treatment in February 1995, the Veteran reported seeing a private psychiatrist in Puerto Rico "on a regular basis" after being discharged from the National Guard.  
The record does not reflect that the RO has attempted to obtain the private treatment records from the provider in Puerto Rico, or the VA treatment records from the VA mental health clinic in Puerto Rico in the 1990's.  

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(1).  Furthermore, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA is to request that the claimant obtain the records and provide them to VA. 38 C.F.R. § 3.159(e)(2) (2014).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to ensure compliance."  Id.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided mental health treatment following his period of ACDUTRA in 1988.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The RO should also obtain any records of treatment for the Veteran from VA mental health clinics in Puerto Rico, dated from May 1988.

2.  After completion of the above development, afford the Veteran a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner, to include a copy of this remand.  Any and all special studies or tests deemed necessary must be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that a current acquired psychiatric disorder originated while the Veteran was serving on active duty or during his period of ACDUTRA in May 1988, or is otherwise etiologically related to service or his period of ACDUTRA in May 1988. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should ensure that compliance with this remand is competed and that the opinion(s) submitted are adequate.

4.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

